DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed 03/18/2022.
Claims 1 and 3-15 are pending.
Response to Arguments
Applicant’s arguments, see page 8, filed 03/18/2022, with respect to the objection of claims 2 and 9 have been fully considered and are persuasive.  The objection of claims 2 and 9 has been withdrawn. 
Applicant’s arguments, see page 8, filed 03/18/2022, with respect to the interpretation of claims 1 and 2 under 35 U.S.C. 112(f) have been fully considered and are persuasive. Claim 2 has been cancelled, and claim 1 has been amended to provide structure for the claimed elements. Therefore, claim 1 is not being interpreted under 35 U.S.C. 112(f). 
Applicant’s arguments, see page 8, filed 03/18/2022, with respect to the rejection of claims 9-11, 13, and 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 9-11, 13, and 14 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 03/18/2022, with respect to the rejection of claims 9-11 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 9-11 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed 03/18/2022, with respect to the rejection of claims 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 1 has been amended to include “a ratchet mechanism which connects the radiation probe to the casing and configured to move the radiation probe with respect to the casing in a front direction extending away from the driver and in a rear direction opposite to the front direction, 2wherein, by moving the radiation probe in the front direction, the radiation probe front end portion is configured to be brought in contact with the patient, and wherein a movement of the radiation probe in the rear direction is limited such that the radiation probe is prevented from falling out from the casing”. Claim 2 has been cancelled, and new claim 15 has been added. Applicant argues that Spivak and Ma, taken singularly or in combination, do not teach or disclose this limitation.  Examiner agrees. No prior art was found teaching individually, or suggesting all of the features of the applicant’s invention, specifically “a ratchet mechanism which connects the radiation probe to the casing and configured to move the radiation probe with respect to the casing in a front direction extending away from the driver and in a rear direction opposite to the front direction, 2wherein, by moving the radiation probe in the front direction, the radiation probe front end portion is configured to be brought in contact with the patient, and wherein a movement of the radiation probe in the rear direction is limited such that the radiation probe is prevented from falling out from the casing” as recited in claim 1 in combination with the recited steps and elements of the claimed invention. Therefore, the rejection of claims 1-14 under 35 U.S.C. 103  has been withdrawn. New claim 15 is allowable based on its dependency on independent claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “a ratchet mechanism which connects the radiation probe to the casing…configured to move the radiation probe with respect to the casing in a…rear direction opposite to the front direction…wherein a movement of the radiation probe in the rear direction is limited such that the radiation probe is prevented from falling out from the casing” is not described in the originally filed specification. Paragraph [0036] of the specification states “In this case , it is preferable that the casing 11 and the radiation probe 9 are connected through a ratchet mechanism such that the radiation probe 9 is movable only toward the back of the patient relative to the casing 11 and the movement in the opposite direction is restricted” (emphasis added). The specification clearly states that the probe is only moveable in a front direction towards the back of a patient, and that movement in the opposite direction is restricted. Therefore, the claimed limitation of movement in a rear direction opposite to the front direction is not described in the originally filed specification. 
Claims 3-15 are rejected based on their dependency on claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                           
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792